DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Response to Amendment
Applicant’s submission of a response was received on 15 February 2022. Presently, claims 1-2 and 4-19 are pending. Claims 3 and 20 have been canceled. 
The previous objections to the specification, drawings, and/or claims are withdrawn as moot in light of corrections made by Applicant.
Response to Arguments
Applicant argues that claims 1 and 14 are allowable due to the incorporation of the allowable subject matter of claims 3 and 20. However, upon further reflection, these limitations are not allowable over Bolcavage, see details below. In the previous claim construction, Examiner had errantly interpreted the radius of the column top as the radius of curvature of the rounded edge, which is evident in the reasons for indication of allowable subject matter in ¶65 of the Non-Final Rejection mailed 15 November 2021: “Although Bolcavage explicitly teaches rounding of the edges… Bolcavage does not teach any particular radius.” However, upon review of the instant specification at [0053] 
[AltContent: arrow]
    PNG
    media_image1.png
    140
    194
    media_image1.png
    Greyscale


Claim Objections
Claims 1, 8, 10, 14, and 16 are objected to because of the following informalities:
In claim 1 at line 10, “tops…comprises” should be corrected to --top…comprises--.
In claim 8 at line 18, “tops of the metallic columns…comprises” should be corrected to --top of the metallic column…comprises-- because each surface feature comprises a metallic column.
In claim 9 at line 2, --plurality of-- should be added before “surface features.”
In claim 10 at lines 2-3, “surface features” should be corrected to --plurality of surface features each--.
In claim 10 at line 4, “columns” should be corrected to --column--.
In claim 14 at line 8, “a top of said columns” should be corrected to --a column top-- to avoid mixing singular and plural columns.
In claim 14 at lines 11-12, “edge and said top” should be corrected to -- edges and said tops--.
claim 14 at the 3rd and 4th line from the end, “tops of the metallic columns…comprises” should be corrected to --top of the metallic column…comprises-- because each surface feature comprises a metallic column.
In claim 14 at the third line from the end, “each of surface features” should be corrected to --each of the plurality of surface features --.
In claim 16 at line 6, --plurality of-- should be added before “surface features.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8, and 14 recite the limitation “the metallic column tops of each of the plurality of surface features comprises a radius.” The columns themselves have a column radius, the column tops also have a claimed rounded edge, and the topmost surface of the column has a radius exclusive of the rounded edge. Thus, the claim limitation is broad enough to encompass any of these radii, and it is unclear which radius is further limited by the ratio, rendering the claim indefinite.
Claim 9 recites the limitation “component” in line 1. There is insufficient antecedent basis for this limitation in the claim, rendering the claim indefinite.
The remaining rejected claims are rejected for their dependence on an indefinite claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12, 14-16, 18, and 19  are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Bolcavage (US 2011/0014060).

    PNG
    media_image2.png
    189
    191
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    307
    424
    media_image3.png
    Greyscale

Regarding claim 1, Bolcavage discloses:
A thermal barrier coating (see Fig 9) disposed on a substrate ([0128], [0137], [0181]) comprising:
a plurality of surface features (236o in Fig 12F, [0182] “circular projections”) formed on said substrate proximate an inner side (interpreted broadly, as no reference is given for inner and outer, but the disclosure of a coated blade track at [0128] includes a track with coatings formed on a radially inner side, see Fig 10C, 224) of said substrate, each of said plurality of surface features comprising a metallic column having a top with rounded edges ([0127] indicates that any of the cross-sections disclosed are applicable to the method of Fig 9, [0163] indicates that projections and depressions are equally fit for containing cracks, see Fig 12f as a column with rounded edges, [0091], [0144]);
a dense ceramic ([120]) layer (92, [0086] “For example, first thermally insulative layer 92 may be formed with a porosity ranging between 5% and 25%, preferably between 5% and 15%.” This preferable range is in the range for a  disposed in a valley located between each of said plurality of surface features (see Fig 6, also 1B, 11C, [0187], all disclosed coatings fill depressions or valleys), and
said dense ceramic layer disposed on said top and covering said rounded edges (see Fig 6, also 1B, 11C, [0187], all disclosed coatings overlie projections, which is important for creating an interlocked network to improve adhesion, see [0143]); wherein the metallic column tops of each of the plurality of surface features comprises a radius ([0165] in Fig 13D, features 332, including circular projection 32b can have a diameter of 0.02 inches to 0.125 inches, which is a radius of 0.01 inches to 0.06125 inches) from 1 to 5 times a thickness of the dense ceramic layer thickness ([0088], [0121],[0187] disclose a first coating layer 92 or 234 thickness between 0.01 inches and 0.02 inches); and
a thermally insulating topcoat (94, [0085]) disposed over the plurality of surface features (see Fig 6).
The range 0.01 to 0.06125 of feature radius and the range 0.01 to 0.02 layer depth are considered to anticipate a ratio between 1 and 5. For example, any value of radius between 0.02 and 0.05 matched with any layer thickness in the disclosed range between 0.01 and 0.02 provides a ratio in the claimed range (0.05/0.01 = 5 and 0.02/0.02 = 1). Further, [0065] discloses using a range of widths/diameters within a single coating section, i.e. a single coating thickness, thus making it very likely to have at least of subset of features with a top radius 1 to 5 times the dense layer thickness.
The width or diameter disclosed by Bolcavage is interpreted as the overall width or diameter of the feature, for example at the widest point, rather than specifically the 
The instant specification at [0054] of the PGPub includes the limitation “12× radius 92>=surface feature width 72>=4× radius 92.” Thus, it is clear that radius 92 is different than half of the surface feature width, and one of ordinary skill would interpret radius 92 as the radius of the topmost surface, exclusive of the rounded edge. Fig 4 is not detailed enough to provide such a distinction because it appears that radius 92 extends beyond the edge of the top (see arrow in annotated Fig 4 after ¶5 of this action).
Bolcavage: Anticipation vs Obviousness
Bolcavage describes a number of embodiments. A first set, of Figs 1-9 and paragraphs up to [0128], is directed to thermal barrier coatings described in specific embodiments as applied to a combustion chamber, but disclosed as applicable to a seal segment. This set of disclosed embodiments is only disclosed as having features formed as depressions. The method of claim 9 is most similar to the instant claims, but it is not described explicitly in an embodiment with protrusions. The second set of embodiments is directed to an airfoil having a coating for “wear, corrosion, hardness, and/or temperature resistance” ([0135], [0139]). In one embodiment of the second set, the airfoil has protrusions (see Fig 11C), a bond coat of MCrAlY (end of [0139]), and a coating of YSZ over top of the MCrAlY (MCrAlY is a case of MCrAlX where X, which can be Y, Hf, Ce, La, Si, or combinations thereof, is yttrium). Thus, the MCrAlY and YSZ 
According to MPEP 2131.02 §III, “A reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015). The question of anticipation versus obviousness depends on whether one of ordinary skill in the art would have immediately envisaged the claimed invention based on the disclosure of Bolcavage. Bolcavage explicitly discloses all elements of the claimed invention, including curved edges, in a single embodiment, except for the column/protrusion. Bolcavage further discloses protrusions, including protrusions with curved edges, in another embodiment having the same material combination of a MCrAlY bond coat and a YSZ protective layer. Bolcavage further teaches that various combinations of the disclosed elements are possible ([0127]) and that protrusions and depressions both work to increase adherence and contain crack growth ([0163]) by the same mechanism of disrupting the relative planarity and providing out-of-plane surfaces to create an interlocked network of coatings ([0143], [0144]).
For these reasons, it is believed that one of ordinary skill in the art would immediately envisage the claimed invention as an embodiment with a thermal barrier coating per the method of Bolcavage Fig 9, having protrusions instead of depressions. Thus, Bolcavage anticipates the claims. In the alternative, it would have been obvious to use projections instead of depressions in any embodiment of Bolcavage because they 
The same arguments for anticipation and the same reasoning for obviousness apply equally to claims 8 and 14 and their dependents.
Regarding claim 2, Bolcavage discloses:
the said dense ceramic layer (92) comprises a 5-10 mil thick ([0088] “thicknesses between 0.001 inches and 0.01 inches” is 1 to 10 mil) YSZ ([0120] “yttria-stabilized zirconia”) coating.
Regarding claim 4, Bolcavage discloses:
a bond coat (30, [0041]) disposed between the dense ceramic layer and the substrate.
Regarding claim 6, Bolcavage discloses:
said thermally insulating topcoat (94) comprises:
a porous material ([0084] up to 40% porosity) disposed over the dense ceramic layer between said plurality of surface features (see Fig 6, coating 94 applied over all portions of surface), and/or disposed over the dense ceramic layer at the top of the metallic column (see Fig 6, coating 94 applied over all portions of surface to create interlocking coating layers [0143]).
Regarding claim 7, Bolcavage discloses:
said thermally insulating topcoat covers greater than 50 percent of a total area of the thermal barrier coating (100%, see Fig 6).
Regarding claim 8, Bolcavage discloses:
A gas turbine engine comprising:
a compressor section (inherent in gas turbine engine [0128]);
a combustor fluidly connected with the compressor section (inherent in gas turbine engine [0128]); and
a turbine section downstream from the combustor (inherent in gas turbine engine [0128]), the turbine section having a seal that includes a substrate extending between two circumferential sides ([0077], [0128] “turbine seal segment,” a segment has circumferential ends), a leading edge, a trailing edge (any component in a gas turbine engine, or in a flow, has a leading and trailing edge), an inner side for resisting hot engine exhaust gases (the side having the thermal barrier coating of YSZ) from the combustor, and an outer side (these are all necessary components of a turbine seal segment), a plurality of surface features formed in said substrate protruding from said substrate away from said outer side (i.e. protruding radially inward because they are anchoring the coating on the inner side, which faces hot gases), said plurality of surface features each comprising a metallic column having a rounded edge proximate a top of said metallic columns ([0127] indicates that any of the cross-sections disclosed are applicable to the method of Fig 9, [0163] indicates that projections and depressions are equally fit for containing cracks, see Fig 12f as a column with rounded edges, [0091], [0144]), a dense layer (92, [0086] “For example, first thermally insulative layer 92 may be formed with a porosity ranging between 5% and 25%, preferably between 5% and 15%.” This preferable range is in the range for a dense ceramic, i.e. less than 15% porosity.) disposed in a valley between said plurality of surface features (see Fig 6, also 1B, 11C, [0187], all disclosed  and disposed on said top of said columns (see Fig 6, also 1B, 11C, [0187], all disclosed coatings overlie projections, which is important for creating an interlocked network to improve adhesion, see [0143]), wherein the metallic column tops of each of the plurality of surface features comprises a radius ([0165] in Fig 13D, features 332, including circular projection 32b can have a diameter of 0.02 inches to 0.125 inches, which is a radius of 0.01 inches to 0.06125 inches) from 1 to 5 times a thickness of the dense ceramic layer thickness ([0088], [0121],[0187] disclose a first coating layer 92 or 234 thickness between 0.01 inches and 0.02 inches), and
a thermally insulating topcoat (94, [0085]) disposed over the plurality of surface features and disposed over the dense layer (see Fig 6).
Regarding claim 9, Bolcavage discloses:
the surface features are configured as a pattern (see Figs 7A, 7B) of rounded columns that define a cell structure therebetween; wherein the pattern provides the metallic columns a spacing that results in the surface features making up less than or equal to fifty percent of a coating area (Figs 7A and 7B fairly show less than 50% coverage, in particular in the bottom region, [0174] for a related embodiment with circular features, spacing is 0.1 to 0.3 inches, diameter is 0.005-0.175 or 0.02-0.125 inches).
Regarding claim 10, Bolcavage discloses:
said surface features comprise rounded edges at both the top and a bottom (see Fig 6, Fig 12F, [0091], [0144]-[0145]) of the metallic columns configured to reduce stress ([0091]) in the dense layer at both the top and the bottoms of the metallic columns of said plurality of surface features.
Regarding claim 11, Bolcavage discloses:
a bond coat (30, [0041]) disposed between the dense layer and the substrate.
Regarding claim 12, Bolcavage discloses:
said thermally insulating topcoat (94) comprises a porous material ([0084] up to 40% porosity) disposed over the dense layer between said plurality of surface features and disposed over the dense layer at the top of the metallic columns (see Fig 6, coating 94 applied over all portions of surface to create interlocking coating layers [0143]).
Regarding claim 14, Bolcavage discloses:
A process of interrupting spallation ([0005], [0006], [0048]) for geometrically segmented coatings ([0035], [0089]) on a gas turbine engine component comprising:
said gas turbine engine component having a surface (see Fig 6, element 26 at interface with 30);
forming a plurality of surface features protruding from said surface ([0127] indicates that any of the cross-sections disclosed are applicable to the method of Fig 9, [0163] indicates that projections and depressions are equally fit for containing cracks, see Fig 12f as a column with rounded edges, [0091], [0144]-[0145]), said plurality of surface features each comprising a metallic column having a rounded edge (see Fig 12F) proximate a top of said columns;
disposing a dense ceramic ([120]) layer ((92, [0086] “For example, first thermally insulative layer 92 may be formed with a porosity ranging between 5% and 25%, preferably between 5% and 15%.” This preferable range is in the range for a dense ceramic, i.e. less than 15% porosity.) on said surface in a valley (see Fig 6, also 1B, 11C, [0187], all disclosed coatings fill depressions or valleys) between said plurality of surface features and disposing said dense ceramic layer on said rounded edge and said top of said metallic columns (see Fig 6, also 1B, 11C, [0187], all disclosed coatings overlie projections); and
disposing a thermally insulating topcoat (94, [0085]) over said plurality of surface features (see Fig 6); wherein the metallic column tops of each of the plurality of surface features comprises a radius ([0165] in Fig 13D, features 332, including circular projection 32b can have a diameter of 0.02 inches to 0.125 inches, which is a radius of 0.01 inches to 0.06125 inches) from 1 to 5 times a thickness of the dense ceramic layer thickness ([0088], [0121],[0187] disclose a first coating layer 92 or 234 thickness between 0.01 inches and 0.02 inches).
Regarding claim 15, Bolcavage discloses:
disposing a bond coat (30, [0041]) layer between the surface and said dense ceramic layer.
Regarding claim 16, Bolcavage discloses:
configuring said plurality of surface features as a pattern of rounded columns that define a cell structure therebetween (see Figs 7A, 7B); wherein the pattern provides the metallic columns a spacing that results in the surface features making up less than or equal to fifty percent of a coating area (Figs 7A .
Regarding claim 18, Bolcavage discloses:
reducing stress in the dense ceramic layer at both the top and a bottom of the metallic columns of each of said plurality of surface features (see rounded edges at top and bottom of 236o in Fig 12F, [0091], [0145]).
Regarding claim 19, Bolcavage discloses:
said thermally insulating topcoat (94) comprises:
a porous material ([0084] up to 40% porosity) disposed over the dense ceramic layer between said plurality of surface features (see Fig 6, coating 94 applied over all portions of surface), and/or disposed over the dense ceramic layer at the top of the metallic column (see Fig 6, coating 94 applied over all portions of surface).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bolcavage (US 2011/0014060) in view of Calla (US 2009/0324401).
Regarding claim 5, Bolcavage discloses:
said bond coat comprises … MCrAlY ([0041]).
Bolcavage does not disclose the bond coat thickness being from 1-15 mills.
Calla teaches:
A metal turbine part ([0002]) substrate having a MCrAlY bond coat and a YSZ coating. The bond coat has a thickness of 1-1500 microns, 10-00 microns, 
COMBINATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermal barrier coating of Bolcavage by making the bond coat 1-10 mils thick, since this thickness is taught by Calla for bonding a metal turbine part to a YSZ coating via a MCrAlY bond coat.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bolcavage (US 2011/0014060) as applied to claims 8 and 14, and in view of Subramanian (US 2016/0369637).
Regarding claims 13 and 17, Bolcavage does not disclose:
said plurality of surface features include an aspect ratio of 0.5 - 2.5 height to width.
Bolcavage discloses that the height and width of the features may vary (see Figs 8 and 17, [0208]) and that the features work by increasing the surface area and providing out of plane surfaces for adhering to ([0143]). The height and width determine the surface area and the amount of out-of-plane surface available. In one embodiment (not necessarily applicable to the embodiment(s) relied upon), Bolcavage discloses projections with a height 0.004-0.02 inches, or 0.004-0.008 inches ([0175]) and a width or diameter 0.005-0.175 inches, or 0.02-
Bolcavage discloses first and second thermally insulative layers 92, 94 each having a thickness of 1-10 mils ([0084]), for a total thickness of 2-20 mils.
Subramanian teaches:
a turbine component having features (ESFs) for improved adhesion of a thermal barrier coating. The features have a height of 2-75% of the coating thickness, particularly at least 33% to provide a total surface area, in some embodiments, 20% greater than the planar surface area sufficient to provide mechanical anchoring and crack isolation within the total thickness of the coating layer ([0121]).
Applied to the 2-20 mil coating of Bolcavage, Subramanian’s 33-75% teaches a feature height of 0.7 to 15 mils. For consideration, for a total coating thickness of 10 mils, Subramanian teaches a feature height of 3.3 to 7.5 mils, which corresponds to Bolcavage’s narrow range of 0.004 to 0.008 inches ([0175]), which was not fully relied upon because it is not clear whether this range applied to the embodiments relied upon. Thus, it appears that Bolcavage and Subramanian are generally in agreement. For consideration, to meet the claim limitation with a feature height of 3.3 to 7.5 mils, requires a width of 1.7 mils (smallest width for 3.3 mil feature) to 22.5 mils (largest width for 7.5 mil feature). The total increase in surface area depends on the diameter/width of the features as well as the spacing between features, where each individual feature increases the surface area by π(width)(height). In particular, to achieve a 20% increase in area, these quantities must satisfy:

Thus, it is well within the skill of one of ordinary skill in the art to select values that satisfy this equation and provide the needed increase in area. Depending on the application, a full 20% increase in area may not be necessary, as the varied spacing and sizes of Bolcavage suggest that certain areas (i.e. edges) require more adhesion than others.
MPEP 2144.05 §II states: “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see. In this case, the increase in surface area is a recognized result effective variable that increases adhesion of the coating, with a 20% increase being desirable in some cases (Subramanian). Out of plane area is recognized as a result effective variable that increases adhesion of the coating (Bolcavage). Height of features is limited by the coating thickness, as it is advantageous to have the features protected by the coating, at least to avoid a direct conduction path for heat. Spacing of features and diameter of features are the remaining variables that can be adjusted to arrive at the desired 20% increase in surface area. Aspect ratio, per se, is not recognized as a result effective variable in the prior art of record, but is a direct result of height and diameter.
OPTIMIZATION
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the component of Bolcavage to arrive at an aspect ratio between 0.5 and 2.5 height to width since it has been held that 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached on Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TOPAZ L. ELLIOTT/Primary Examiner, Art Unit 3745